Citation Nr: 0838503	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-00 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
herniated disc L5-S1, spondylolisthesis with loss of lordosis 
(hereinafter referred to as a "lower back disorder").  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 
INTRODUCTION

The veteran had active service from April 1966 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the veteran's request to reopen 
his claim of service connection for a lower back disorder.  

Irrespective of the RO's actions, the Board must, on a de 
novo basis decide whether the veteran has submitted new and 
material evidence, defined below, to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The veteran requested and was afforded a Travel Board hearing 
at the Montgomery, Alabama RO before the undersigned in 
August 2008.  A written transcript of this hearing was 
prepared, and VA has incorporated a copy of this transcript 
with the record.  

The issue of entitlement to service connection for a lower 
back disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO's February 1998 decision denying the veteran's 
request to reopen his claim of service connection for a lower 
back disorder for failure to submit new and material evidence 
was not appealed, and is therefore final.  

2.  The evidence associated with the claims file subsequent 
to the February 1998 rating decision, when considered with 
previous evidence of record, relates to a previously 
unestablished fact necessary to substantiate the claim, and 
has a reasonable possibility of substantiating the claim of 
service connection for a lower back disorder.
CONCLUSIONS OF LAW

1.  The February 1998 rating decision denying service 
connection for the veteran's lower back disorder is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2008).

2.  Evidence received since the RO's February 1998 decision 
is new and material, and the claim for service connection for 
a lower back disorder is reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Laws and Regulations

In light of the favorable outcome of this appeal with respect 
to the issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a lower back disorder, any lack of notice or 
development is not prejudicial.  See 38 U.S.C.A. §§ 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  Because the claim has been reopened, any deficiency 
regarding notice of the basis for a prior final denial of a 
claim, or what information or evidence is necessary to reopen 
a claim, is not prejudicial to the veteran's claim. See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7105.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
"relates to an unestablished fact necessary to substantiate 
the claim." Such evidence must also "raise a reasonable 
possibility of substantiating the claim." See 38 C.F.R. 
§ 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Facts and Analysis

In this case, in a September 1977 rating decision, the RO 
denied the veteran's claim of service connection for a lower 
back disorder on the basis that there was no evidence of in-
service back injury or trauma.  The veteran filed a timely 
notice of disagreement (NOD), and a statement of the case was 
prepared, affirming the prior finding of the September 1977 
rating decision.  Notice of this decision was issued in 
September 1977, and because the veteran did not submit an 
appeal to the Board (Form 9), it became "final" under 
38 U.S.C.A. § 7105(c).  See also 38 C.F.R. § 20.1103.

In October 1997, the veteran submitted a request to reopen 
his previously denied claim of service connection for a lower 
back disorder.  This request was denied in a February 1998 
rating decision, on the basis that VA had not received new 
and material evidence.  Notice of this decision was issued in 
March 1998, and since the veteran did not submit an NOD 
within one year of issuance of this notice, it became final 
as well.  See id.  

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the February 1998 rating 
decision.  After reviewing the evidence, the Board finds that 
the evidence received since the rating decision is new and 
relates to the question of in-service injury - a fact not 
established at the time of the February 1998 rating decision.  

Copies of the veteran's personnel records have since been 
incorporated into the evidence of record.  According to these 
records, the veteran worked as a heavy equipment operator and 
a construction equipment operator from 1966 to 1969.  
According to the veteran's August 2008 hearing testimony, he 
first hurt his back in service while operating heavy 
machinery being used for construction purposes.  
Specifically, the veteran testified to an incident in 1966 
that involved him using machinery to remove concrete from the 
previous Air Force Base site, when the blade on his equipment 
slipped and jarred his back.  A letter bestowing upon the 
veteran the Air Force Commendation Medal for his service in 
the construction of a new Air Force Base in 1968 and 1969 was 
also received by VA on August 2003, supporting the veteran's 
claim that he worked on construction projects surrounding the 
Air Force Base.  

When considered in conjunction with the veteran's in-service 
treatment of back pain, the above evidence raises a 
reasonable possibility of substantiating the veteran's claim.  
Consequently, VA has received new and material evidence to 
reopen the veteran's claim for service connection for a lower 
back disorder, and the claim is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received, and the claim 
for service connection for a lower back disorder is reopened.


REMAND

"Every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment."  38 
U.S.C.A § 1132; see also 38 C.F.R. § 3.304(b).  In this case, 
there were no preexisting back disorders noted upon entry 
into service, creating a presumption that the veteran was 
sound upon entry.  38 U.S.C.A. § 1111; Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).  

This presumption can be rebutted by clear and convincing 
evidence that the veteran's disability was both preexisting 
and not aggravated by service - i.e., evidence that "cannot 
be misinterpreted and misunderstood."  See Wagner, 370 F.3d 
at 1096; see also Vanerson v. West, 12 Vet. App. 254, 258-59 
(1999).  However, in the present case, there is insufficient 
evidence to satisfy the clear and unmistakable evidence 
standard described above.  The only evidence cited of a 
preexisting disability is a statement in a March 1967 
hospital report, indicating that the veteran reported first 
hurting his back approximately one year earlier, when lifting 
a cast iron bathtub.  The veteran denied having made this 
statement in his August 2008 hearing.  Regardless, even if it 
were to be true, the March 1967 report notes that the 
veteran's pre-service back injury only lasted for one to two 
weeks.  A back injury that may have resolved itself prior to 
service is insufficient to satisfy the clear and unmistakable 
evidence standard.  As such, based on the evidence of record 
as it currently exists, the Board is unable to conclude that 
the veteran's back disability preexisted his military 
service.  

The veteran has also submitted evidence indicating that he 
currently has a disability of the lower back, including 
radiological evidence from April 2000 and February 2002.  
However, while there is evidence of in-service back pain and 
of a current back disorder, there is no medical evidence 
linking the veteran's current back pain to his military 
service.  According to the veteran's November 1969 separation 
examination, the veteran indicated that he did not suffer 
from back pain at that time, and the examiner concluded that 
the veteran's spine was normal.  It was not until 1977 that 
the veteran again sought treatment for back pain.  As such, a 
medical opinion pertaining to etiology is necessary before 
appellate review may proceed.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded VA 
examination of the thoracolumbar spine 
to determine the etiology and current 
severity of his spinal disorder.  The 
examiner should review the veteran's 
claims file, and comment on any 
relevant evidence.  Any testing deemed 
necessary should be performed.  The 
examiner should be asked to answer the 
following questions:

(a) Does the veteran have a current 
disorder of the lumbar spine?  

(b) If the veteran is found to have a 
disorder of the lumbar spine, please 
provide an opinion as to the etiology 
of the veteran's spinal condition.  
Specifically, is it at least as likely 
as not that the veteran's lumbar spine 
disorder is related to his military 
service, to include his work as a heavy 
machines operator during his service?   

A complete rationale must be provided 
for any opinion given.  

2. After completion of the above, the AMC 
should review the expanded record and 
readjudicate the veteran's claim.  If the 
claim remains denied, the AMC should 
issue a supplemental statement of the 
case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


